Mr. Presiding Justice Adams delivered the opinion of the court. In this case a motion by appellee to dismiss the appeal was reserved till the hearing. January 13, 1900, judgment was rendered in favor of appellee and against appellant, and, at the same date, appellant prayed and was allowed an appeal, on the appellant filing its appeal bond and bill of exceptions within thirty days from January 13, 1900. The time is to be computed from the day the order was made, viz., from January 13, 1900. (Carson v. Merle, 3 Scam. 168.) So computing, the last day for filing the bond was February 12, 1900. The bond was not filed until February 14, 1900. February 9, 1900, the following order was' entered : “ Ordered that the clerk’s office of the Circuit Court be closed all day Monday, February 12, 1900, and all rules and orders requiring answers of the parties affected, or action by the court, are hereby postponed until Tuesday, February 13, 1900. Conceding that the effect of this order was to extend the time for filing the bond, it only extended such time to February 13th. Failure to file the appeal bond within the time limited by the court, is fatal to the appeal; therefore the appeal will be dismissed. Case v. Spiegel, 44 Ill. App. 588. Appeal dismissed.